Case: 1:20-cv-00910-MRB Doc #: 1 Filed: 11/11/20 Page: 1 of 10 PAGEID #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO- WESTERN DIVISION
CINCINNATE OHIO

LISA M. BRADY CASE NO. 1:20-cv-910

7342 RED OAK COURT

MASON, OHIO 45040 JUDGE MICHAEL R. BARRETT
PLAINTIFF
-VS- CIVIL RIGHTS COMPLAINT

WITH JURY DEMAND

DAVITA, INCORPORATED

2000 SIXTEENTH STREET

DENVER, COLORADO 80202

DEFENDANT

Now comes the Plaintiff, Lisa M. Brady, by counsel to file the following Complaint
against the Defendant as follows:

I. FACTUAL SITTING

The Plaintiff, Lisa M. Brady, a Black, African-American female, is a registered nurse that
was hired by the Defendant, Davita, to work at various hospitals in the greater Cincinnati, Ohio
area. It was her duty to provided services for patients who received homodialysis treatment. The
Plaintiff has in excess of twenty (20) years experience in her field of expertise.

In December 2017 and January 2018, the Plaintiff had openly sought a transfer from her
“traveling” homodialysis duties to the stationary chronic care unit position. Her desire to
transfer and the apparent receptiveness to her request by the manager of the chronic care unit at
the Silverton, Ohio location were discussed with her immediate supervisor, Stephanie Kline.

Anyone seeking an internal transfer in employment position was required to inform their
Case: 1:20-cv-00910-MRB Doc #: 1 Filed: 11/11/20 Page: 2 of 10 PAGEID #: 2

supervisor of the desired transfer. The Plaintiff informed her supervisor Stephanie Kime of ne:
desire to transfer even though it was known that Davita did not support transfers or promotions
requested by Black employees in the Cincinnati area. Additionally, Davita did not perm#
transfers to different departments if an employee had any “disciplinary” actions. At the time the
transfer by the Plaintiff was discussed, she had not had any disciplinary incidents of any kind. In
fact, the manger at the Silverton location was discussing with the Plaintiff what shift she would
be interested in working. It was apparent that supervisor Stephanie Kline did not want the
Plaintiff to transfer because of the Plaintiff's excellent working habits and skills. The Plaintiff
had and has a very strong work ethnic and always reported to work.

On or about February 3, 2018, while the Plaintiff was working at the Bethesda North
Hospital in Montgomery, Ohio, she received a telephone call, at approximately 8:00 A.M. that
another patient, who needed assistance, had been admitted at the Bethesda Butler Hospital. She
subsequently contacted fellow employees, Siephanie Kline and Lisa Johnson, about the matter.
Lisa Johnson informed the Plaintiff that since one of Johnson’s patients had died, she, Lisa
Johnson, would provide services to the Bethesda Butler Hospital patient.

rfours later, at approximately 7-00 P.M., the Plaintiff received an inquiry as to when a
nurse wouid be at Bethesda Butler Hospital to assist the patient there. The Plaintiff again called
Lisa Johnson, who had stated much earlier that she would provide services to the patient at
Bethesda Butler Hospital. The Plaintiff could not veach Lisa Johnson by telephone, but 1 Wa>
clear that Lisa Johnson had failed to report fo assist the patient that she stated she would assisi.
After multiple attempts to contact Lisa Johnson had all failed, the Plaintiff decided to attempt to

go to Bethesda Butler Hospital herself despite the fact that she had worked two (2) full shifts at

y:
Case: 1:20-cv-00910-MRB Doc #: 1 Filed: 11/11/20 Page: 3 of 10 PAGEID #: 3

Bethesda North Hospita?.

While she was in route to Bethesda Butler Hospital. the Plaintiff became ili and
experienced extreme dizziness. She stopped her vehicle and telephoned both Stephanie Kime
and Lisa Johnson about the situation. She only received their voicemail recordings for both
Kline and Johnson. Immediately thereafter, she sent text messages to both Kline and Johnson
stating that she would not be able to provide services to the patient at Bethesda Butler Hospital.
She also sent a message to Dr. Manavalan to jet him know that she would not be able to provide
service to the patient.

The very next day, February 4, 2018, the Plaintiff was accused of abandoning a patient
anc told that she was terminated. Later, the Plaintiff was also informed that she was removed

itom the message pool, which is how her work assignment was given to her. Shortly thereafter,
the termination of the Plaintiff was shared with her fellow coworkers by Stephanie Kline ina
manner that was so demeaning and defaming to the Plaintiff, that she was contacted by severa:
of her fellow coworkers. The actions taken by Stephanie Kline were in open violation of tne
policies and procedures of Davita.

The Plaintiff contacted teammate support to report the wrongful termination and the acts
of defamation by Stephanie Kline because the Plaintiff was startled by this unfair treatment. She
had never been written up or otherwise disciplined before.

The Plaintiff informed Stephanie Kline that she wanted to resolve the allegation and
issues with team mate support. She also wanted to know why she was disciplined and why
nothing was being done to nurse Lisa Johnson, who was suppose to 20 the Bethesda Butler

Hospital to assist the patient, but failed to go to the job assignment. No disciplinary acts were

wa
Case: 1:20-cv-00910-MRB Doc #: 1 Filed: 11/11/20 Page: 4 of 10 PAGEID #: 4

taken against Lisa Johnson at ai:.

It should be noted that both Stephanie Kline and Lisa Johnson are Caucasian femaies wne
frequently avoid work assignments by either leaving early or by just not answering their request
ior service telephone calls. Davita rarely, if ever, discipimes Caucasian nurses who fail to take or
complete their assignments by leaving early or failing to accept telephone calls for pick-up
services. It is the Black, Aftican- American nurses that are treated differently with disciplinary
proceedings and/ or threats of termination for even minor work infractions. Disparity in
treatment based upon race is a common and reoccurring practice with Davita.

On February 12, 2018, the Plaintiff received a telephone call from team mate support
informing her that she was scheduled to work because she was not terminated, but just given a
verbal warning. No explanation was offered for the “flip flop” actions of Stephanie Kline who
did not want the Plaintiff to transfer out of her supervision. The orchestrated “disciplinary
action” was just the action that prevented the Plaintiff's transfer to the Silverton chronic care
unit. The Plaintiff recognized the “set up” and refused to subject herself to any further
mistreatment. She was afraid that she could be accused of anything and that her livelihood which
was already jeopardized by her supervisor Stephanie Kline’s behavior, would be damaged even
more. The entire situation caused the Plaintiff extreme emotional distress. To help her cope
with the Defendant’s wrongful actions, the Plaintiff sought professional care and received
prescribed medication to help her overcome the wrongful and discriminatory treatment.

The Plaintiff filed a timely complaint with the U.S. Equal Employment Opportunity
Commission. After a brief investigation, the Plaintiff was issued a Notice of Suit Rights letter

on or about July 25, 2018. She received it by ordinary mail approximately three (3) days after the
Case: 1:20-cv-00910-MRB Doc #: 1 Filed: 11/11/20 Page: 5 of 10 PAGEID #: 5

July 25, 2018 designated mailmg date-

This action is being instituted for the racially motivated discriminatory unlawful
employmient practices and unlawful disparity in treatment by the Defendant toward the Plaintiff.
Additionally, the complaint seeks civil damages from the Defendant for the intentional infliction
of emotional distress and defamation of character suffered by the Plaintiff. The Defendant's
discriminatory employment practices are also in violation of the laws of the State of Oniw.

Il. JURISDICTION AND VENUE
:. Jurisdiction of this Court is invoked pursuant to 42 U.S.C.A. Sections 1991 and
2000e, (hereinafter called Section 1981 and Title VII respectively), seeking a remedy for race
discrimination. national origin discrimination and retaliation, all of which occurred in Cincinnati,
Ohio and the surrounding communities.

2. The Court has jurisdiction over Title VII and Section 1981 claims under 28 U.S.C.A.
Section 133%.

4. Venue lies in this District under 2 USCA. Section 1391(b).

PARTIES

4. The Plaintiff is a former employee of the Defendant, whose natural origin is African-
American and whose race is Black in the sense in which race is used in 42 U.S.C.A. Section
1981.

5. The Defendant, Davita, Incorporated, doing business as Davita, is incorporated under
the laws of the State of Colorado, doing business in Cincinnati, Hamilton County, Ohio and
surrounding counties where it provides medical homodialysis treatment to patients. The

Defendant has more than Five (500) Hundred employees.
Case: 1:20-cv-00910-MRB Doc #: 1 Filed: 11/11/20 Page: 6 of 10 PAGEID #: 6

CLAIMS UNDER TITLE Vil OF THE CIVIL RIGHTS ACT
OF 1964, AS AMENDED BY THE CIVIL RIGHTS ACT OF 1991

6. The Plaintiff worked for the Defendant in the State of Ohio as a registered nurse until
she was terminated on February 4, 2018.

7. Before that date, the Plaintiff had opposed employment practices that she reasonably
believed to be discriminatory against her because of her national origin and race by her
immediate supervisor as to working conditions and assignments scheduled for the Plaintiff as
opposed to her Caucasian counterparts. She had actively sought a transfer out of the position she
was working and specially informed her immediate supervisor Stephanie Kline of the same as
was required by company policy. Transfers to different positions within the Defendant’s
operations are not permitted if any “disciplinary action” has been taken against the employee
seeking the transfer.

8. On or about February 3, 2018, while the Plaintiff was working at the Bethesda North
dospital in Montgomery, Ohio, she received a telephone call, at approximately 8:00 A.M. that
another patient, who needed assistance, had been admitted at the Bethesda Butler Hospital. The
Plaintiff subsequently contacted fellow employees, her immediate supervisor Stephanie Kline
and nurse Lisa Johnson, about the matter. Lisa Johnson informed the Plaintiff that since one oi
Johnson’s patients had died, she, Lisa Johnson, would provide services to the Bethesda Butier
Hospital patient.

>}. Hours later, at approximately 7:00 P.M., the Plaintiff received an inquiry as to when a
nurse would be at Bethesda Butler Hospital to assist the patient there. The Plaintiff again called

Lisa Johnson, who had stated much earlier that she would provide services to the patient at
Case: 1:20-cv-00910-MRB Doc #: 1 Filed: 11/11/20 Page: 7 of 10 PAGEID #: 7

Bethesda Butler Hospital. The Plaintiff could not reach Lisa Johnson by telephone, but it was
clear that Lisa Johnson had failed to report to assist the patient that she stated she would assist.
After multiple attempts to contact Lisa Johnson had all failed, the Plaintiff decided to attempt to
go to Bethesda Butler Hospital herself despite the fact that she had worked two (2) full shifts at
Bethesda North Hospital.

10. While she was on route to Bethesda Butler Hospital, the Plaintiff became ill and
experienced extreme dizziness. She stopped her vehicle and telephoned both Stephanie Kline
and Lisa Johnson about the situation. She only received their voicemail recordings for both
Kline and Johnson. Immediately thereafter, she sent text messages to both Kline and Johnson
stating that she would not be able to provide services to the patient at Bethesda Butler Hospitai.
She also sent a message to Dr. Manavalan to let him know that she would not be able to provide
service to the patient.

.1. On February 4, 2018, the Plaintiff was accused of abandoning a patient by Stephanie
Kline, her immediate supervisor, and was told by Stephanie Kline that she was terminated. As an
active feature of the termination, the Plaintiff was informed that she was removed from the
message pool, which is how her work assignments were given to hei.

12. The termination of the Plaintiff was shared with her fellow coworkers by her
immediate supervisor Stephanie Kline in a manner that was so demeaning and defaming to the
Plaintiff that she was contacted by several of her fellow coworkers regarding the same.

13. After her termination was announced and her character defamed, the Plaintiff was
informed by her immediate supervisor, Stephanie Kline, that she was not terminated, but only

given a verbal warning. Any such discipline action prevented the Plaintiff from transferring out

es
Case: 1:20-cv-00910-MRB Doc #: 1 Filed: 11/11/20 Page: 8 of 10 PAGEID #: 8

af the supervision of Stephanie Kline into a different position.

14. To Plaintiff's knowledge, no disciplinary action of any kind was taken against Lisa
Johnson, the Caucasian nurse who did not provide medical assistance to the patient as Bethesda
Butler Hospital even afier she stated that she wouiu.

15. The actions taken by the Plaintiff's supervisor Stephanie Kline were deliberate and
with forethought to punish and discriminate against the Plaintiff and were done with calious
indifference to the Plaintiff's federally protected rights.

16. The actions complained of in Paragraphs 11, 12 and 13 above have caused the
Plaintiff to lose wages, incur expenses, and to suffer mentally and physically form anger,
humiliation frustration, suspicion and fear.

17. The Plaintiff filed charges against the Defendant with the Equal Employment
Opportunities Commission and that agency issued the Plaintiff a Notice of Right to Sue.

18. All jurisdictional prerequisites to the institution of a suite under Title VII have been
fulfilled.

19. The actions complained of in Paragraphs 11, 12 and 13 above have caused the
Plaintiff to lose wages, benefits, employment opportunities and to incur expenses including
attorney fees.

42 U.S.C.A. SECTION 1981 CLAIM

20. The Plaintiff incorporates by reference Paragraphs | through 19 of this Complaint as

if the same were fully rewritten herein.

21. The Caucasian nurses were not subjected to the same treatment as the Plaintiff for

their failure to report for work assignments.
Case: 1:20-cv-00910-MRB Doc #: 1 Filed: 11/11/20 Page: 9 of 10 PAGEID #: 9

22. No Caucasian nurses were ever disciplined for being ill while on a job assignmen:.
scheduled or otherwise.

23. The actions of the Defendant against the Plaintiff were racially motivated because
the Plaintiffis Black.

STATE. OF OHIO UNLAWFUL DISCRIMINATORY PRACTICES CLAIM

24. The Plaintiff incorporates by reference Paragraphs | through 23 of this Complaint
as if the same were fully rewritten herein.

25. The actions of the Defendant are in violation of laws of the State of Ohio

26. Ohio Revised Code Section 4112.02 prohibits unlawful discriminatory practices.

WHEREFORE, the Plaintiff prays that the Court finds that

(1) The actions of the Defendant were discriminatory and order that all such actions

cease;

(2) Order the Defendant to make the Plaintiff whole by awarding the Plaintiff all lost pay
and benefits, removing derogatory material from the Plaintiff's personnel records and publishing
in the work place notice of the unlawful motivations for the actions taken against the Plaintiff;

(3) Enter judgment for the Plaintiff in the amount of compensatory damages at Une
Hundred Thousand ($100,000.00) Doliars,

(4) Enter judgment for the Plaintiff in the amount of punitive of Three Hundred Thousand
($300,000.00) Dollars

(5) Award the Plaintiff attorney fees and the costs and expenses of this action and related
administrative proceedings;

(6) Grant the Plaintiff such other and additional relief as the court deems just.
Case: 1:20-cv-00910-MRB Doc #: 1 Filed: 11/11/20 Page: 10 of 10 PAGEID #: 10

JURY DEMAND

A trial by jury is hereby demanded on all matters triable by the same.

Respectfully Submitted

 

bof
Zh Bell, Sr., (002750b) we

10

Attorney for the Plaintiff

2368 Victory Parkway, Suite 110
Cincinnati, Ohio 45206
Telephone No. (513) 241-2355
Facsimile No. (513) 241-3091

Email: williamdbellsratty@fuse.net
